DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s amendment filed on 12/20/2021 have provided support for the current claims to the priority date of 06/21/2017.
Claim Rejections - 35 USC § 101
 	A review of the claims 12, 22, and 33 for 101 compliance is provided for clarity.
	Claims 12, 22, and 33 recite method of remote orthodontic treatment which and thus would pass the step 1 analysis as being directed to a process. 
	Regarding step 2a each of claims 12, 22, and 33 recite limitations which include an abstract idea regarding the receiving of data in the  form of images, the generation of digital data, the provision of such data to web based portals thus transferring data, receiving of data via communication devices and input and out of data via interfaces, and transmission of data.
	Regarding step 2A prong 2, each claim recites additional elements which integrate the abstract ideas into a practical application of manufacturing  custom specific aligners based on the treatment plans formulated from the impressions which are part of the abstract ideas and thus provides a practical application of the aligners being manufactured with specific structure base on the method steps addressed above.
	As such claims 12, 22, and 33 qualify as eligible subject matter. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Okonowski on 04/15/2022.
The application has been amended as follows: 
38.	(Currently Amended) The method of claim [[31]] 41, wherein the user interface is configured to provide views of the optimized plurality of 3D models for each step of the treatment plan from multiple angles responsive to a selection of the first user interface element.  
41.	(Currently Amended) The method of claim 31, further comprising optimizing the plurality of 3D models to provide views of the optimized plurality of 3D models, wherein optimizing the plurality of 3D models comprises reducing a size of data files corresponding to the plurality of 3D models. 
Reasons for Allowance
Claims 12-14, 20, 22, 25, 27, 28, 30-34, 36, 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have given their claims a priority date by which Carrier et al. is no longer applicable prior art under 102(a)(2), nor does the remaining available prior art of record provide for the claim limitations of method steps including sending a kit of a customer forming impressions, receiving of images captured by a user device of the customer, generating 3D image data based on the impressions, receiving communications which cause an application server to send the 3D data to a lab for generating treatment plans based on a determination to generate a treatment plan, receiving the treatment plan data having a plurality of 3D models corresponding to a step in a series of repositioning steps of a tooth of the customer, providing a user interface to a customer on a user portal to view the treatment plan and a user interface to purchase an aligner based on the treatment plan, transmitting to a manufacturing system the specific treatment plan and one or more aligners being manufactured based on the treatment plan and being specific to the customer to reposition at least one tooth of the teeth of the customer, in combination with the other claim limitations as provided in claims 12, 22, and 33
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        04/22/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772